129 Ill. App.2d 45 (1970)
262 N.E.2d 739
Roy G. Rowlen and Ada L. Rowlen, Plaintiffs and Counterdefendants-Appellees,
v.
Milton M. Hermann and Mildred L. Hermann, Defendants and Counterplaintiffs-Appellants.
Gen. No. 53,787.
Illinois Appellate Court  First District, Second Division.
September 15, 1970.
Albert Koretzky, of Chicago, for appellants.
Maxwell Lubershane, Lubershane and Langer, of Chicago, for appellees.
(Abstract of Decision.)
Opinion by JUSTICE LYONS.
Orders affirmed.
Not to be published in full.